283 F.2d 869
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.William N. FRY, Jr., and Mable W. Fry, Respondents.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.William Stokes WALTERS and Milly Fry Walters, Respondents.
No. 14095.
No. 14096.
United States Court of Appeals Sixth Circuit.
October 18, 1960.

John J. Pajak, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and I. Henry Kutz, Attorneys, Department of Justice, Washington, D. C., on brief, for petitioner.
Charles H. Davis, Memphis, Tenn., Montedonico, Boone, Gilliland, Heiskell & Loch, Memphis, Tenn., on brief, for respondents.
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties and argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the decision of the Tax Court be and is hereby affirmed upon the opinion of Judge Tietjens. 31 T.C. 522.